Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-_ Commission on March 2, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING Life Insurance and Annuity Company Connecticut 71-0294708 151 Farmington Avenue, Hartford, Connecticut 06156, (860) 723-2239 Michael A. Pignatella, Counsel ING Life Insurance and Annuity Company 151 Farmington Avenue, TS31, Hartford, Connecticut 06156 (860) 723-2239 Approximate date of commencement of proposed sale to the public: It is proposed that the public offering will commence as soon as practicable after effectiveness of this filing. If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] 333-133151 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Pursuant to Rule 429 under the Securities Act of 1933, the prospectus contained herein also relates to Registration Statement No. 333-141003, as filed with the United States Securities and Exchange Commission (SEC) on March 1, 2007. Calculation of Registration Fee Title of Each Proposed Proposed Class of Maximum Maximum Securities to be Amount to be Offering Price Aggregate Amount of Registered Registered Per Unit Offering Price Registration Fee * * $250,000,000 $7675 *The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable since these securities are not issued in predetermined amounts or units. Pursuant to Rule 429(b) of the 1933 Act, unsold securities previously registered under Registration Statement No. 333-141003 are being carried forward to this Registration Statement. The Registrant hereby amends this Registration Statement on such dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. PART I ; ING Life Insurance and Annuity Company Guaranteed Accumulation Account Prospectus - March 6, 2007 ; Introduction The Guaranteed Accumulation Account (GAA) is a fixed interest option available during the accumulation phase of certain variable annuity contracts issued by ING Life Insurance and Annuity Company (the Company, we, us, our). Read this prospectus carefully before investing in GAA and save it for future reference. General Description GAA offers investors the opportunity to earn specified guaranteed rates of interest for specified periods of time, called guaranteed terms. We generally offer several guaranteed terms at any one time for those considering investing in GAA. Each guaranteed term offers a guaranteed interest rate for investments that remain in GAA for the duration of the specific guaranteed term. The guaranteed term establishes both the length of time for which we agree to credit a guaranteed interest rate and how long your investment must remain in GAA in order to receive the guaranteed interest rate. We guarantee both principal and interest if, and only if, your investment remains invested for the full guaranteed term. Charges related to the contract, such as a maintenance fee or early withdrawal charge, may still apply even if you do not withdraw until the end of a guaranteed term. Investments taken out of GAA prior to the end of a guaranteed term may be subject to a market value adjustment which may result in an investment gain or loss. See Market Value Adjustment, page 12. This prospectus will explain: Guaranteed interest rates and guaranteed terms; Contributions to GAA; Types of investments available, and how they are classified; How rates are offered; How there can be an investment risk, and how we calculate gain or loss; Contract charges that can affect your account value in GAA; Taking investments out of GAA; and How to reinvest or withdraw at maturity. Additional Disclosure Information Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state or jurisdiction that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. Our Home Office: ING Life Insurance and Annuity Company 151 Farmington Avenue Hartford, Connecticut 06156 1-800-262-3862 PRO.GAA-07 Table of Contents ; Summary 3 Description of the Guaranteed Accumulation Account 6 General, Contributions to GAA, Deposit Period, Guaranteed Terms, Guaranteed Term Classifications, Guaranteed Interest Rates, Maturity of a Guaranteed Term, Maturity Value Transfer Provision Transfers 9 Transfers from GAA, Transfers Between Guaranteed Term Classifications Withdrawals 10 Deferral of Payments, Reinvestment Privilege Market Value Adjustment (MVA) 12 Calculation of the MVA, Deposit Period Yield, Current Yield, MVA Formula Contract Charges 14 Other Topics 14 The Company, Income Phase, Contract Loans, Investments, Distribution of Contracts, Taxation, Experts, Legal Matters, Further Information, Incorporation of Certain Documents by Reference, Inquiries Appendix I - Examples of Market Value Adjustment Calculations 19 Appendix II - Examples of Market Value Adjustment at Various Yields 21 ; PRO.GAA-07 2 Summary GAA is a fixed interest option that may be available during the accumulation Questions: Contacting the phase of your annuity contract. The following is a summary of certain facts Company. To answer your about GAA. questions, contact your sales representative or write or call In General. Amounts that you invest in GAA will earn a guaranteed interest our Home Office at: rate if left in GAA for a specified period of time (the guaranteed term). You must invest amounts in GAA for the full guaranteed term in order to receive ING the quoted guaranteed interest rate. If you withdraw or transfer those amounts USFS Customer Service before the end of the guaranteed term, we may apply a market value Defined Contribution adjustment, which may be positive or negative. Administration, TS21 151 Farmington Avenue Deposit Periods. A deposit period is the time during which we offer a Hartford, CT 06156-1277 specific guaranteed interest rate if you deposit dollars for a specific 1-800-262-3862 guaranteed term. For a particular guaranteed interest rate and guaranteed term to apply to your account dollars, you must invest them during the deposit period in which that rate and term are offered. Guaranteed Terms. A guaranteed term is the period of time account dollars must be left in GAA in order to earn the guaranteed interest rate specified for that guaranteed term. We may offer different guaranteed terms at different times. Check with your representative or the Company to learn the details about the guaranteed term(s) currently offered. We reserve the right to limit the number of guaranteed terms or the availability of certain guaranteed terms. In addition, under certain contracts, we reserve the right to discontinue offering GAA, or to limit the availability of GAA guaranteed term classifications. Some annuity contracts that offer GAA distinguish between short- and long- term classifications of GAA. Under those contracts, we make the following distinction: Short-term classificationthree years or less. Long-term classificationbetween three and ten years. Guaranteed Interest Rates. We guarantee different interest rates, depending upon when account dollars are invested in GAA. The interest rate we guarantee is an annual effective yield; that means that the rate reflects a full years interest. We credit interest at a rate that will provide the guaranteed annual effective yield over one year. The guaranteed interest rate(s) is guaranteed for that deposit period and for the length of the guaranteed term. The guaranteed interest rates we offer will always meet or exceed the minimum interest rates agreed to in the contract. Apart from meeting the contractual minimum interest rates, we can in no way guarantee any aspect of future offerings. Fees and Other Deductions. We do not make deductions from amounts in GAA to cover mortality and expense risks. Rather, we consider these risks when determining the credited rate. The following other types of charges may be deducted from amounts held in, withdrawn or transferred from GAA: PRO.GAA-07 3 Market Value Adjustment (MVA). An MVA may be applied to amounts transferred or withdrawn prior to the end of a guaranteed term, which reflects changes in interest rates since the deposit period. The MVA may be positive or negative, and therefore may increase or decrease the amount withdrawn to satisfy a transfer or withdrawal request. See Market Value Adjustment. Tax Penalties and/or Tax Withholding. Amounts withdrawn may be subject to withholding for federal income taxes, as well as a 10% penalty tax for amounts withdrawn prior to your having attained age 59½. See Taxation; see also the Taxation section of the contract prospectus. Early Withdrawal Charge. An early withdrawal charge, which is a deferred sales charge, may apply to amounts withdrawn from the contract, in order to reimburse us for some of the sales and administrative expenses associated with the contract. See Contract Charges; see also the Fees section of the contract prospectus. Maintenance Fee. A maintenance fee of up to $30 may be deducted, on an annual basis, pro rata from all funding options including GAA. See Contract Charges; see also the Fees section of the contract prospectus. Transfer Fees. Under some contracts, during the accumulation phase, transfer fees of up to $10 per transfer may be deducted from amounts held in or transferred from GAA.
